 

EXHIBIT 10.2

 

LIMITED RECOURSE GUARANTY

 

THIS LIMITED RECOURSE GUARANTY (as the same may be amended, restated, extended
or otherwise modified from time to time, this “Guaranty”) is made as of this 6th
day of March, 2017, by NEW YORK CITY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership, having an address at c/o American Realty Capital New York
City REIT, Inc., 106 York Road, Jenkintown, Pennsylvania 19046 (“Guarantor”), in
favor of BARCLAYS BANK PLC, a public company registered in England and Wales,
having an address at 745 Seventh Avenue, New York, New York 10019 (together with
its successors, permitted transferees and/or permitted assigns, collectively,
the “Lender”).

 

RECITALS:

 

A.           Lender and ARC NYC123WILLIAM, LLC, a Delaware limited liability
company (“Borrower”) have entered into a certain Loan Agreement (as it may
hereafter be modified, supplemented, extended, or renewed and in effect from
time to time, the “Loan Agreement”), which Loan Agreement sets forth the terms
and conditions of a loan (said loan, together with all advances which may
hereafter be made pursuant to the Loan Agreement, being referred to herein as
the “Loan”) to Borrower secured by certain Property as defined and more
particularly described in the Loan Agreement.

 

B.           Guarantor is an Affiliate of Borrower and will receive direct or
indirect benefit from Lender’s making of the Loan to Borrower.

 

C.           The Loan is evidenced by that certain Severed, Amended and Restated
Promissory Note A-1, that certain Severed, Amended and Restated Promissory Note
A-2 and that certain Severed, Amended and Restated Promissory Note A-3, each
executed by Borrower and payable to the order of each Lender (collectively, as
each may hereafter be renewed, extended, supplemented, increased or modified and
in effect from time to time, and all other notes given in substitution therefor,
or in modification, renewal, or extension thereof, in whole or in part, the
“Note”).

 

D.           Any capitalized term used and not defined in this Guaranty shall
have the meaning given to such term in the Loan Agreement. This Guaranty is one
of the Loan Documents described in the Loan Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and as a material inducement to Lender to extend
credit to Borrower, Guarantor hereby guarantees to Lender the prompt and full
payment and performance of the Guaranteed Recourse Obligations of Borrower
(defined below), this Guaranty being upon the following terms and conditions:

 

 

 

 

1.            Guaranteed Recourse Obligations of Borrower.

 

(a)          Guarantor hereby unconditionally and irrevocably guarantees to
Lender the punctual payment when due under the Loan Agreement, and not merely
the collectability, whether by lapse of time, by acceleration of maturity, or
otherwise, and at all times thereafter the payment of the Guaranteed Recourse
Obligations of Borrower (hereinafter defined). As used herein, the term
“Guaranteed Recourse Obligations of Borrower” shall mean all obligations and
liabilities of Borrower for which Borrower shall be personally liable pursuant
to Article 13 of the Loan Agreement.

 



(b)          Notwithstanding anything herein or in the Loan Documents to the
contrary, Guarantor shall have no liability for the Guaranteed Recourse
Obligations of Borrower or other matters hereunder for any action taken or event
first occurring (a) following a foreclosure or acceptance of a deed-in-lieu of
foreclosure by Lender or its nominee pursuant to the Loan Agreement, or
following any acquisition of title to the Property by Lender or its nominee, or
(b) from and after a mezzanine loan foreclosure or assignment-in-lieu thereof of
the direct or indirect ownership interest of Borrower by a mezzanine lender or
its designee pursuant to the terms of a mezzanine loan permitted under the Loan
Agreement, including without limitation, pursuant to Section 11.6 thereof, or
otherwise entered into with the approval of Lender.



 

2.            Certain Agreements and Waivers by Guarantor.

 

(a)          Guarantor hereby agrees that each of the following shall constitute
Events of Default hereunder: (i) the occurrence of a default by Guarantor in
payment of the Guaranteed Recourse Obligations of Borrower, or any part thereof,
when such indebtedness becomes due under the Loan Agreement (subject to any
applicable notice and cure periods expressly set forth therein), and (ii) the
dissolution, bankruptcy and/or insolvency of any Guarantor.

 

(b)          Upon the occurrence of any Event of Default hereunder, the
Guaranteed Recourse Obligations of Borrower, for purposes of this Guaranty,
shall be deemed immediately due and payable at the election of Lender. Guarantor
shall, on demand following such event, pay the Guaranteed Recourse Obligations
of Borrower to Lender. It shall not be necessary for Lender, in order to enforce
such payment, first to (i) institute suit or pursue or exhaust any rights or
remedies against Borrower or others liable for the Debt, (ii) enforce any rights
against any security that shall ever have been given to secure the Debt, (iii)
join Borrower or any others liable for the payment or performance of the
Guaranteed Recourse Obligations of Borrower or any part thereof in any action to
enforce this Guaranty and/or (iv) resort to any other means of obtaining payment
or performance of the Guaranteed Recourse Obligations of Borrower.

 

(c)          Suit may be brought or demand may be made against all parties who
have signed this Guaranty as Guarantor or any other guaranty covering all or any
part of the Guaranteed Recourse Obligations of Borrower, or against any one or
more of them, separately or together, without impairing the rights of Lender
against any party hereto.

 

 2 

 

 

(d)          In the event any payment by Borrower or any other Person to Lender
is held to constitute a preference, fraudulent transfer or other voidable
payment under any bankruptcy, insolvency or similar law, or if for any other
reason Lender is required to refund such payment or pay the amount thereof to
any other party, such payment by Borrower or any other party to Lender shall not
constitute a release of Guarantor from any liability hereunder and this Guaranty
shall continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Lender of this Guaranty or of Guarantor), as
the case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Lender or paid by Lender to another Person (which amounts
shall constitute part of the Guaranteed Recourse Obligations of Borrower), and
any interest paid by Lender and any attorneys’ fees, costs and expenses actually
paid or incurred by Lender in connection with any such event. If acceleration of
the time for payment of any amount payable by Borrower under any Loan Document
is stayed or delayed by any law or tribunal, any amounts due and payable
hereunder shall nonetheless be payable by Guarantor on demand by Lender.

 

3.            Subordination. If, for any reason whatsoever, Borrower is now or
hereafter becomes indebted to Guarantor:

 

(a)          such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing same shall, at all times, be subordinate in all respects to
the Guaranteed Recourse Obligations of Borrower and to all liens, security
interests and rights now or hereafter existing to secure the Guaranteed Recourse
Obligations of Borrower;

 

(b)          Guarantor shall not be entitled to enforce or receive payment,
directly or indirectly, of any such indebtedness of Borrower to Guarantor until
the Guaranteed Recourse Obligations of Borrower have been fully and finally paid
and performed; provided, however, nothing herein is intended to limit Borrower’s
ability to make distributions to Guarantor in the normal course of operations of
Borrower;

 

(c)          Guarantor hereby assigns and grants to Lender a security interest
in all such indebtedness and security therefor, if any, of Borrower to Guarantor
now existing or hereafter arising, including any dividends and payments pursuant
to debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, or other debtor relief or insolvency
proceedings involving Borrower as debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
shall have the right to receive directly from the receiver, trustee or other
custodian (whether or not an Event of Default shall have occurred or be
continuing under any of the Loan Documents), dividends and payments that are
payable upon any obligation of Borrower to Guarantor now existing or hereafter
arising, and to have all benefits of any security therefor, until the Guaranteed
Recourse Obligations of Borrower have been fully and finally paid and performed.
If, notwithstanding the foregoing provisions, Guarantor should receive any
payment, claim or distribution that is prohibited as provided above in this
Section, Guarantor shall pay the same to Lender immediately, Guarantor hereby
agreeing that it shall receive the payment, claim or distribution in trust for
Lender and shall have absolutely no dominion over the same except to pay it
immediately to Lender; and

 

(d)          Guarantor shall promptly upon request of Lender from time to time
execute such documents and perform such acts as Lender may require to evidence
and perfect its interest and to permit or facilitate exercise of its rights
under this Section.

 

 3 

 

 

4.            Other Liability of Guarantor or Borrower. If Guarantor is or
becomes liable, by endorsement or otherwise, for any indebtedness owing by
Borrower to Lender other than under this Guaranty, such liability shall not be
in any manner impaired or affected hereby, and the rights of Lender hereunder
shall be cumulative of any and all other rights that Lender may have against
Guarantor.

 

5.            Assignment by Lender. This Guaranty is for the benefit of Lender
and Lender’s successors and permitted assigns, and in the event of an assignment
by Lender of the Guaranteed Recourse Obligations of Borrower, or any part
thereof, the rights and benefits hereunder, to the extent applicable to the
Guaranteed Recourse Obligations of Borrower so assigned, may be transferred with
such Guaranteed Recourse Obligations of Borrower. Guarantor waives notice of any
transfer or assignment of the Guaranteed Recourse Obligations of Borrower, or
any part thereof, and agrees that failure to give notice will not affect the
liabilities of Guarantor hereunder.

 

6.            Binding Effect. This Guaranty is binding not only on Guarantor,
but also on Guarantor’s heirs, personal representatives, successors and assigns.
Upon the death of Guarantor, if Guarantor is a natural person, this Guaranty
shall continue against Guarantor’s estate as to all of the Guaranteed Recourse
Obligations of Borrower, including that portion incurred or arising after the
death of Guarantor and shall be provable in full against Guarantor’s estate,
whether or not the Guaranteed Recourse Obligations of Borrower are then due and
payable. If this Guaranty is signed by more than one Person, then all of the
obligations of Guarantor arising hereunder shall be jointly and severally
binding on each of the undersigned, and their respective heirs, personal
representatives, successors and assigns, and the term “Guarantor” shall mean all
of such Persons and each of them individually. Without limitation of any other
term, provision or waiver contained herein, Guarantor hereby acknowledges and
agrees that it has been furnished true, complete and correct copies of the Loan
Documents and has reviewed the terms and provisions thereof (including, without
limitation, the Guaranteed Recourse Obligations of Borrower).

 

7.            Nature of Guaranty. Guarantor hereby acknowledges and agrees that
this Guaranty (a) is a guaranty of payment and not only of collection and that
Guarantor is liable hereunder as a primary obligor, (b) shall only be deemed
discharged after the indefeasible satisfaction in full of the Guaranteed
Recourse Obligations of Borrower and the Debt, (c) shall not be reduced,
released, discharged, satisfied or otherwise impacted in connection with (i) any
act or occurrence that might, but for the provisions hereof, be deemed a legal
or equitable reduction, satisfaction, discharge or release and/or (ii) Lender’s
enforcement of remedies under the Loan Documents and (d) shall survive the
foregoing and shall not merge with any resulting foreclosure deed, deed in lieu
or similar instrument (if any).

 

8.            Governing Law. The governing law and related provisions set forth
in Section 17.2 of the Loan Agreement (including, without limitation, any
authorized agent provisions thereof) are hereby incorporated by reference as if
fully set forth herein (with Guarantor substituted in all places where Borrower
appears thereunder) and shall be deemed fully applicable to Guarantor hereunder.
Guarantor hereby certifies that it has received and reviewed the Loan Agreement
(including, without limitation, Section 17.2 thereof).

 

 4 

 

 

9.            Invalidity of Certain Provisions. If any provision of this
Guaranty or the application thereof to any Person or circumstance shall, for any
reason and to any extent, be declared to be invalid or unenforceable, neither
the remaining provisions of this Guaranty nor the application of such provision
to any other Person or circumstance shall be affected thereby, and the remaining
provisions of this Guaranty, or the applicability of such provision to other
Persons or circumstances, as applicable, shall remain in effect and be
enforceable to the maximum extent permitted by applicable Legal Requirements.

 

10.           Attorneys’ Fees, Costs and Expenses of Collection. Guarantor shall
pay on demand all attorneys’ fees and all other costs and expenses actually
incurred by Lender in the enforcement of or preservation of Lender’s rights
under this Guaranty including, without limitation, all attorneys’ fees, costs
and expenses, investigation costs, and all court costs, whether or not suit is
filed herein, or whether at maturity or by acceleration, or whether before or
after maturity, or whether in connection with bankruptcy, insolvency or appeal,
or whether in connection with the collection and enforcement of this Guaranty
against any other Guarantor, if there be more than one. Guarantor agrees to pay
interest on any expenses or other sums due to Lender under this Section 10 that
are not paid when due, at a rate per annum equal to the interest rate provided
for in the Note. Guarantor’s obligations and liabilities under this Section 10
shall survive any payment or discharge in full of the Guaranteed Recourse
Obligations of Borrower.

 

11.          Payments. All sums payable under this Guaranty shall be paid in
lawful money of the United States of America that at the time of payment is
legal tender for the payment of public and private debts.

 

12.          Controlling Agreement. It is not the intention of Lender or
Guarantor to obligate Guarantor to pay interest in excess of that lawfully
permitted to be paid by Guarantor under applicable Legal Requirements. Should it
be determined that any portion of the Guaranteed Recourse Obligations of
Borrower or any other amount payable by Guarantor under this Guaranty
constitutes interest in excess of the maximum amount of interest that Guarantor,
in Guarantor’s capacity as guarantor, may lawfully be required to pay under
applicable Legal Requirements, the obligation of Guarantor to pay such interest
shall automatically be limited to the payment thereof in the maximum amount so
permitted under applicable Legal Requirements. The provisions of this Section
shall override and control all other provisions of this Guaranty and of any
other agreement between Guarantor and Lender.

 

13.          Notices. Any and all notices, elections, demands, requests and
responses thereto permitted or required to be given under this Guaranty shall be
given in accordance with the applicable terms and conditions of the Loan
Agreement. Notices to Guarantor shall be addressed as follows:

 

 5 

 

 

Guarantor: New York City Operating Partnership, L.P.   c/o American Realty
Capital New York City REIT, Inc.   405 Park Avenue, 14th Floor   New York, New
York 10022   Attention:  Legal Department     and Arnold & Porter Kaye Scholer
LLP   250 West 55th Street   New York, New York  10019   Attention:  John J.
Busillo, Esq.     Lender: Barclays Bank PLC   745 Seventh Avenue   New York, New
York 10019   Attention:  Michael Birajiclian     with a copy to: Paul Hastings
LLP   200 Park Avenue   New York, New York 10166   Attention: Eric F. Allendorf,
Esq.

 

14.          Cumulative Rights. The exercise by Lender of any right or remedy
hereunder or under any other Loan Document, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.
Lender shall have all rights, remedies and recourses afforded to Lender by
reason of this Guaranty or any other Loan Document or by law or equity or
otherwise, and the same (a) shall be cumulative and concurrent, (b) may be
pursued separately, successively or concurrently against Guarantor or others
obligated for the Guaranteed Recourse Obligations of Borrower, or any part
thereof, or against any one or more of them, or against any security or
otherwise, at the sole discretion of Lender, (c) may be exercised as often as
occasion therefor shall arise, it being agreed by Guarantor that the exercise
of, discontinuance of the exercise of or failure to exercise any of such rights,
remedies, or recourses shall in no event be construed as a waiver or release
thereof or of any other right, remedy, or recourse, and (d) are intended to be,
and shall be, nonexclusive. No waiver of any default on the part of Guarantor or
of any breach of any of the provisions of this Guaranty or of any other document
shall be considered a waiver of any other or subsequent default or breach, and
no delay or omission in exercising or enforcing the rights and powers granted
herein or in any other document shall be construed as a waiver of such rights
and powers, and no exercise or enforcement of any rights or powers hereunder or
under any other document shall be held to exhaust such rights and powers, and
every such right and power may be exercised from time to time. The granting of
any consent, approval or waiver by Lender shall be limited to the specific
instance and purpose therefor and shall not constitute consent or approval in
any other instance or for any other purpose. No notice to or demand on Guarantor
in any case shall of itself entitle Guarantor to any other or further notice or
demand in similar or other circumstances. No provision of this Guaranty or any
right, remedy or recourse of Lender with respect hereto, or any default or
breach, can be waived, nor can this Guaranty or Guarantor be released or
discharged in any way or to any extent, except specifically in each case by a
writing intended for that purpose (and which refers specifically to this
Guaranty) executed, and delivered to Guarantor, by Lender.

 

 6 

 

 

15.          Subrogation. Notwithstanding anything to the contrary contained
herein, until the Guaranteed Recourse Obligations of Borrower have been fully
and finally paid, (a) Guarantor shall not have any right of subrogation in or
under any of the Loan Documents or to participate in any way therein, or in any
right, title or interest in and to any security or right of recourse for the
Guaranteed Recourse Obligations of Borrower, and (b) if Guarantor is or becomes
an “insider” (as defined in Section 101 of the Bankruptcy Code) with respect to
Borrower, then Guarantor hereby irrevocably and absolutely waives any and all
rights of contribution, indemnification, reimbursement or any similar rights
against Borrower with respect to this Guaranty (including any right of
subrogation, except to the extent of collateral held by Lender), whether such
rights arise under an express or implied contract or by operation of law. It is
the intention of the parties that Guarantor shall not be deemed to be a
“creditor” (as defined in Section 101 of the Bankruptcy Code) of Borrower by
reason of the existence of this Guaranty in the event that Borrower or Guarantor
becomes a debtor in any proceeding under the Bankruptcy Code. This waiver is
given to induce Lender to make the Loan as evidenced by the Note to Borrower.

 

16.          Further Assurances. Guarantor at Guarantor’s expense will promptly
execute and deliver to Lender upon Lender’s reasonable request all such other
and further documents, agreements, and instruments in compliance with or
accomplishment of the agreements of Guarantor under this Guaranty.

 

17.          No Fiduciary Relationship. The relationship between Lender and
Guarantor is solely that of lender and guarantor. Lender has no fiduciary or
other special relationship with or duty to Guarantor and none is created hereby
or may be inferred from any course of dealing or act or omission of Lender.

 

18.          Interpretation. If this Guaranty is signed by more than one Person
as “Guarantor”, then the term “Guarantor” as used in this Guaranty shall refer
to all such Persons jointly and severally, and all promises, agreements,
covenants, waivers, consents, representations, warranties and other provisions
in this Guaranty are made by and shall be binding upon each and every such
undersigned Person, jointly and severally and Lender may pursue any Guarantor
hereunder without being required (i) to pursue any other Guarantor hereunder or
(ii) pursue rights and remedies under any Security Instrument and/or applicable
Legal Requirements with respect to the Property or any other Loan Documents.

 

19.          Time of Essence. Time shall be of the essence in this Guaranty with
respect to all of Guarantor’s obligations hereunder.

 

20.          Execution. This Guaranty may be executed in multiple counterparts,
each of which, for all purposes, shall be deemed an original, and all of which
together shall constitute one and the same agreement.

 

 7 

 

 

21.          Entire Agreement. This Guaranty embodies the entire agreement
between Lender and Guarantor with respect to the guaranty by Guarantor of the
Guaranteed Recourse Obligations of Borrower. This Guaranty supersedes all prior
agreements and understandings, if any, with respect to guaranty by Guarantor of
the Guaranteed Recourse Obligations of Borrower. No condition or conditions
precedent to the effectiveness of this Guaranty exist. This Guaranty shall be
effective upon execution by Guarantor and delivery to Lender. This Guaranty may
not be modified, amended or superseded except in a writing signed by Lender and
Guarantor referencing this Guaranty by its date and specifically identifying the
portions hereof that are to be modified, amended or superseded. The Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.

 

22.          WAIVER OF JURY TRIAL. EACH OF GUARANTOR AND LENDER (BY ACCEPTANCE
OF THIS GUARANTY) HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
WHICH GUARANTOR AND LENDER MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR
IN ANY WAY PERTAINING TO, THIS GUARANTY AND ANY OTHER LOAN DOCUMENT. IT IS
AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF
ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS GUARANTY. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR, AND GUARANTOR HEREBY REPRESENTS
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED
IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

 

23.          Consent to Jurisdiction. Guarantor irrevocably submits generally
and unconditionally for itself and in respect of its property to the
nonexclusive jurisdiction of any state or federal court sitting in the State
over any suit, action or proceeding arising out of, or relating to, this
Guaranty, and irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such state or federal court. Guarantor
irrevocably waives, to the fullest extent permitted by law, any objection that
Guarantor may now or hereafter have to the laying of venue of any such suit,
action or proceeding brought in any such court, and any claims that any such
suit, action or proceeding is brought in an inconvenient forum. Final judgment
in any such suit, action or proceeding brought in any such court shall be
conclusive and binding upon Guarantor and may be enforced in any court in which
Guarantor is subject to jurisdiction, by a suit upon such judgment provided that
service of process is effected upon Guarantor as provided in the Loan Documents
or as otherwise permitted by applicable Legal Requirements. Guarantor hereby
releases, to the extent permitted by applicable Legal Requirements, all errors
and all rights of exemption, appeal, stay of execution, inquisition, and other
rights to which Guarantor may otherwise be entitled under the laws of the United
States of America or of any state of possession of the United States of America
now in force and which may hereinafter be enacted. The authority and power to
appear for and enter judgment against Guarantor shall not be exhausted by one or
more exercises thereof or by any imperfect exercise thereof and shall not be
extinguished by any judgment entered pursuant thereto. Such authority may be
exercised on one or more occasions or from time to time in the same or different
jurisdiction as often as Lender shall deem necessary and desirable, for all of
which this Guaranty shall be sufficient warrant.

 

 8 

 

 

24.          Waivers.

 

(a)           Guarantor hereby agrees that neither Lender’s rights or remedies
nor Guarantor’s obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, or circumstances, and the liability of Guarantor under
this Guaranty shall be absolute and unconditional irrespective of (and Guarantor
hereby waives any rights or protections related to): (i) any limitation of
liability or recourse in any other Loan Document or arising under any law; (ii)
any claim or defense that this Guaranty was made without consideration or is not
supported by adequate consideration; (iii) the taking or accepting of any other
security or guaranty for, or right of recourse with respect to, any or all of
the Guaranteed Recourse Obligations of Borrower; (iv) any homestead exemption or
any other similar exemption under applicable Legal Requirements and Guarantor
hereby waives the benefit of any such exemption as to the Guaranteed Recourse
Obligations of Borrower; (v) any release, surrender, abandonment, exchange,
alteration, sale or other disposition, subordination, deterioration, waste,
failure to protect or preserve, impairment, or loss of, or any failure to create
or perfect any lien or security interest with respect to, or any other dealings
with, any collateral or security at any time existing or purported, believed or
expected to exist in connection with any or all of the Guaranteed Recourse
Obligations of Borrower, including any impairment of Guarantor’s recourse
against any Person or collateral; (vi) whether express or by operation of law,
any partial release of the liability of Guarantor hereunder, or if one or more
other guaranties are now or hereafter obtained by Lender covering all or any
part of the Guaranteed Recourse Obligations of Borrower, any complete or partial
release of any one or more of such guarantors under any such other guaranty, or
any complete or partial release or settlement of Borrower or any other party
liable, directly or indirectly, for the payment or performance of any or all of
the Guaranteed Recourse Obligations of Borrower; (vii) the death, insolvency,
bankruptcy, disability, dissolution, liquidation, termination, receivership,
reorganization, merger, consolidation, change of form, structure or ownership,
sale of all assets, or lack of corporate, partnership or other power of Borrower
or any other party at any time liable for the payment or performance of any or
all of the Guaranteed Recourse Obligations of Borrower; (viii) either with or
without notice to or consent of Guarantor: any renewal, extension, modification
or rearrangement of the terms of any or all of the Guaranteed Recourse
Obligations of Borrower and/or any of the Loan Documents; (ix) any neglect, lack
of diligence, delay, omission, failure, or refusal of Lender to take or
prosecute (or in taking or prosecuting) any action for the collection or
enforcement of any of the Guaranteed Recourse Obligations of Borrower, or to
foreclose or take or prosecute any action to foreclose (or in foreclosing or
taking or prosecuting any action to foreclose) upon any security therefor, or to
exercise (or in exercising) any other right or power with respect to any
security therefor, or to take or prosecute (or in taking or prosecuting) any
action in connection with any Loan Document, or any failure to sell or otherwise
dispose of in a commercially reasonable manner any collateral securing any or
all of the Guaranteed Recourse Obligations of Borrower; (x) any failure of
Lender to notify Guarantor of any creation, renewal, extension, rearrangement,
modification, supplement, subordination, or assignment of the Guaranteed
Recourse Obligations of Borrower or any part thereof, or of any Loan Document,
or of any release of or change in any security, or of any other action taken or
refrained from being taken by Lender against Borrower or any security or other
recourse, or of any new agreement between Lender and Borrower, it being
understood that Lender shall not be required to give Guarantor any notice of any
kind under any circumstances with respect to or in connection with the
Guaranteed Recourse Obligations of Borrower, any and all rights to notice
Guarantor may have otherwise had being hereby waived by Guarantor, and Guarantor
shall be responsible for obtaining for itself information regarding Borrower,
including, but not limited to, any changes in the business or financial
condition of Borrower, and Guarantor acknowledges and agrees that Lender shall
have no duty to notify Guarantor of any information which Lender may have
concerning Borrower; (xi) if for any reason that Lender is required to refund
any payment by Borrower to any other party liable for the payment or performance
of any or all of the Guaranteed Recourse Obligations of Borrower or pay the
amount thereof to someone else; (xii) the making of advances by Lender to
protect its interest in the Property, preserve the value of the Property or for
the purpose of performing any term or covenant contained in any of the Loan
Documents; (xiii) the existence of any claim, counterclaim (other than
compulsory counterclaims), set off, recoupment, reduction or defense based upon
any claim or other right that Guarantor may at any time have against Borrower,
Lender, or any other Person, whether or not arising in connection with this
Guaranty, the Note, the Loan Agreement, or any other Loan Document; (xiv) the
unenforceability of all or any part of the Guaranteed Recourse Obligations of
Borrower against Borrower, whether because the Guaranteed Recourse Obligations
of Borrower exceed the amount permitted by law or violate any usury law, or
because the act of creating the Guaranteed Recourse Obligations of Borrower, or
any part thereof, is ultra vires, or because the officers or Persons creating
same acted in excess of their authority, or because of a lack of validity or
enforceability of or defect or deficiency in any of the Loan Documents, or
because Borrower has any valid defense, claim or offset with respect thereto
(other than the defense of payment and satisfaction), or because Borrower’s
obligation ceases to exist by operation of law, or because of any other reason
or circumstance, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Guaranteed Recourse Obligations of Borrower, or any part thereof, for any reason
(and regardless of any joinder of Borrower or any other party in any action to
obtain payment or performance of any or all of the Guaranteed Recourse
Obligations of Borrower); (xv) any order, ruling or plan of reorganization
emanating from proceedings under any bankruptcy or similar insolvency laws with
respect to Borrower or any other Person, including any extension, reduction,
composition, or other alteration of the Guaranteed Recourse Obligations of
Borrower, whether or not consented to by Lender; and/or (xvi) any partial or
total transfer, pledge and/or reconstitution of Borrower and/or any direct or
indirect owner of Borrower (regardless of whether the same is permitted under
the Loan Documents).

 

 9 

 

 

(b)          This Guaranty shall be effective as a waiver of, and Guarantor
hereby expressly waives:

 

(i)          any and all rights to which Guarantor may otherwise have been
entitled under any suretyship laws in effect from time to time, including any
right or privilege, whether existing under statute, at law or in equity, to
require Lender to take prior recourse or proceedings against any collateral,
security or Person whatsoever;

 

(ii)         any rights of sovereign immunity and any other similar and/or
related rights;

 

(iii)        any other circumstance that may constitute a defense of Borrower or
Guarantor hereunder and/or under the other Loan Documents (other than the
defense of payment and satisfaction); and

 

(iv)        any right and/or requirement of or related to notice, presentment,
protest, notice of protest, further notice of nonpayment, notice of dishonor,
default, nonperformance, intent to accelerate, acceleration, existence of the
Debt and/or any amendment or modification of the Debt.

 



25.          Representations, Warranties and Covenants of Guarantor. Guarantor
hereby makes the following representations, warranties and covenants (each of
which shall remain materially true and correct during the term hereof): (a)
Guarantor is duly organized, validly existing and in good standing under the
laws of its state of formation, and Guarantor has all requisite right and power
to execute and deliver this Guaranty and to perform the Guaranteed Recourse
Obligations of Borrower; (b) the execution, delivery and performance of this
Guaranty and the incurrence of the Guaranteed Recourse Obligations of Borrower,
now or hereafter owing, (i) are within the powers of Guarantor and (ii) do not
require any approval or consent of, or filing with, any governmental authority
or other Person (or such approvals and consents have been obtained and delivered
to the Lender) and are not in contravention of any provision of law applicable
to Guarantor; (c) this Guaranty and the other Loan Documents to which Guarantor
is a party constitutes when delivered, valid and binding obligations of
Guarantor, enforceable in accordance with their respective terms; (d) Guarantor
has filed all tax returns which are required to be filed (or obtained proper
extensions of time for the filing thereof) and has paid, or made adequate
provision for the payment of, all taxes which have or may become due pursuant to
said returns or to assessments received; (e) the financial statements and other
information pertaining to Guarantor submitted to Lender are true, complete and
correct in all material respects and do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading; (f) there is no litigation, at law
or in equity, or any proceeding before any federal, state, provincial or
municipal board or other governmental or administrative agency pending or, to
the knowledge of Guarantor, threatened, or any basis therefor, which involves a
risk of any material judgment or liability not fully covered by insurance (other
than any deductible) which is likely to be adversely determined and if so, would
have a Material Adverse Effect, and no judgment, decree, or order of any
federal, state, provincial or municipal court, board or other governmental or
administrative agency has been issued against Guarantor which has a Material
Adverse Effect; (g) the making of the Loan to Borrower will result in material
benefits to Guarantor; (h) Guarantor (i) has not entered into this Guaranty or
any Loan Document with the actual intent to hinder, delay, or defraud any
creditor and (ii) has received reasonably equivalent value in exchange for the
Guaranteed Recourse Obligations of Borrower hereunder and under the Loan
Documents.; and (i) Guarantor is not a “foreign person” within the meaning of
Section 1445(1)(3) of the Internal Revenue Code. Each of the representations and
covenants of and/or relating to Guarantor set forth in the other Loan Documents
are hereby re-made by Guarantor and incorporated herein by reference as if fully
set forth herein. This Guaranty is not subject to any right of rescission,
setoff, counterclaim or defense (except of payment and satisfaction) by
Guarantor, nor would the operation of any of the terms of this Guaranty, or the
exercise of any right hereunder, render the Loan Documents unenforceable.
Guarantor has not asserted any right of rescission, setoff, counterclaim or
defense with respect to the Loan Documents.



 

 10 

 

 

26.          Financial Covenants of Guarantor

 

(a)           Guarantor (i) shall keep and maintain complete and accurate books
and records and (ii) shall permit Lender and any authorized representatives of
Lender to have access to and to inspect, examine and make copies of the books
and records, any and all accounts, data and other documents of Guarantor, at all
reasonable times, during normal business hours, at Guarantor’s address for
notices as set forth herein upon the giving of reasonable notice of such intent.
Guarantor shall also provide to Lender, upon Lender’s reasonable request, such
information as Lender may reasonably request, from time to time, in such detail
as may reasonably be required by Lender.

 

(b)           Without limiting the provisions of Section 26(a), Lender shall
have the right, at any time and from time to time upon the occurrence and
continuance of an “Event of Default” hereunder or under the other Loan
Documents, to audit the books and records of Guarantor.

 



(c)            During the term hereunder, sGuarantor will furnish or cause to be
furnished to Lender, as soon as available, and in any event within one hundred
and twenty (120) days after the end of each fiscal year, (i) the annual
consolidated financial statements of American Realty Capital New York City REIT,
Inc., which are inclusive of the Guarantor, which financial statements shall be
in form substantially similar to those previously delivered by Guarantor to
Lender and which shall include a balance sheet, income statement, and statement
of cash flows, and (ii) a certificate delivered to Lender by Guarantor which is
signed by Responsible Officer of Guarantor certifying as to the Net Worth and
Liquidity of Guarantor as of the end of the preceding fiscal year. All such
annual financial statements shall (A) be prepared and audited by a “Big 4”
accounting firm or other independent certified public accountant reasonably
acceptable to Lender, (B) be certified by Guarantor to Lender as true, correct
and complete, in all material respects and (C) contain such backup and/or
supporting information as may be reasonably requested by Lender. In addition,
Guarantor shall promptly furnish to Lender any other financial information
reasonably requested by Lender from time to time in respect of Guarantor.



 

 11 

 

 

(d)           Guarantor shall, at all times while the Debt remains unsatisfied,
maintain a Net Worth of not less than $100,000,000.00 and Liquidity of not less
than $5,000,000.00, in each case as calculated in accordance with GAAP.

 

(e)           As used in this Section, the following terms shall have the
respective meanings set forth below: 

 

(i)          “GAAP” shall mean generally accepted accounting principles,
consistently applied.

 

(ii)         “Liquidity” shall mean, only to the extent owned individually or on
a consolidated basis with Guarantor’s wholly-owned subsidiaries, free of any
security interests, liens or pledges: (a) cash or cash equivalents, (b)
obligations of (or fully guaranteed as to principal and interest by) the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States supports such obligation or guarantee), (c)
certificates of deposit (with a maturity of two years or less) issued by, or
savings account with, any bank or other financial institution having net assets
of not less than $1 billion or (d) marketable securities listed on a recognized
stock exchange or traded over the counter and listed in the National Association
of Securities Dealers Automatic Quotations, marked to market, other than
securities issued by any Guarantor or any Affiliate thereof.

 

(iii)        “Net Worth” shall mean, as of a given date, (i) a Guarantor’s total
assets as of such date, on a consolidated basis with Guarantor’s wholly-owned
subsidiaries (exclusive of any interest in the Property or in any other asset
that is part of the collateral for the Loan) less (ii) Guarantor’s total
liabilities (including contingent liabilities but exclusive of any liability
under the Loan Documents) as of such date, calculated based on financial
statements compiled in accordance with GAAP.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 12 

 

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under as of the
date first written above.

 

  GUARANTOR:       NEW YORK CITY OPERATING PARTNERSHIP, LP, a Delaware limited
partnership         By:  /s/ Michael A. Ead     Name: Michael A. Ead     Title:
Authorized Signatory

 

[Signature Page to Limited Recourse Guaranty] 

 

 

